Citation Nr: 1036183	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  02-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for paraplegia, to include 
as secondary to service-connected osteoarthritis of the lumbar 
spine.

2.  Entitlement to a disability rating in excess of 40 percent 
for osteoarthritis of the lumbar spine.

3.  Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 until January 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision, in regards to 
the claims for an increased rating for the lumbar spine and SMC 
for regular aid and attendance, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A 
June 2006 rating decision originally denied service connection 
for paraplegia.  

The increased rating and SMC claims were originally before the 
Board in October 2005 and were remanded for further development.  
Those claims were before the Board again in March 2007 and were 
remanded for further development; the Board also addressed the 
issue of service connection for paraplegia at that time.  A 
January 2009 Board decision remanded the claims for compliance 
with the March 2007 Board remand instructions.

The Veteran appeared before a Veterans Law Judge at a Board 
hearing held at the RO in May 2005.  In May 2010, the Board 
informed the Veteran that the Veterans Law Judge who conducted 
the hearing was no longer employed by the Board and advised her 
that she was entitled to another hearing.  In June 2010, the 
Veteran responded to that notice and indicated that she did not 
wish to appear at a new hearing.  Thus, the Board will adjudicate 
her claim based on the current record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that her paraplegia developed secondary to 
or was aggravated by her service-connected osteoarthritis of the 
lumbar spine.  She also claims that her lumbar spine disability 
is more severe than indicated by the 40 percent disability rating 
previously granted her and that she is in need of the regular aid 
and attendance of another person due to her service-connected 
disabilities and her currently claimed paraplegia.

The Board notes that the Veteran's claim for service connection 
for paraplegia was first denied by a June 2006 rating decision.  
The Veteran did not file a timely notice of disagreement with 
that rating decision.  The March 2007 Board decision found that 
the Veteran had not been provided adequate notice on how to 
substantiate her claim for paraplegia, including on a secondary 
basis, or notice of recent regulatory amendments, specifically 
38 C.F.R. § 3.310, as amended by 71 Fed. Reg. 52774 (2006).   The 
March 2007 Board decision found that her claim should be re-
adjudicated and that the Veteran would need to take appropriate 
steps to complete her appeal if she was dissatisfied with the 
decision.

The January 2009 Board decision found that the AMC had still not 
provided the Veteran with the notice requirements directed by the 
March 2007 Board decision, including providing the Veteran with 
notice of the amendments to 38 C.F.R. § 3.310, and had still not 
adjudicated her claim under the amended regulation.  The January 
2009 Board decision again noted that the AMC had to undertake an 
initial adjudication of the raised claim for service connection 
for paraplegia, followed by notice to the Veteran of the action 
taken and her right to initiate an appeal.  The January 2009 
Board decision found that the AMC had simply incorporated the 
issue into the July 2008 Supplemental Statement of the Case, 
without regard to the previously ordered Board actions.

The Board finds that the AMC has still not complied with the 
actions previously ordered by the Board.  Although the April 2009 
notice provided by the AMC included notice regarding service 
connection for a disability caused or aggravated by a service-
connected disability, the previous Board decisions specifically 
found that the Veteran should also be provided notice of the 
changes to 38 C.F.R. § 3.310.  

Specifically, as outlined in the January 2009 Board decision, the 
RO/AMC was ordered to provide the Veteran of notice that 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995), regarding secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury" and the previously 
designated paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or 
injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase 
in severity due to the natural progress of the 
disease, from the current level.

Furthermore, the AMC again failed to undertake an initial 
adjudication of the raised claim for service connection for 
paraplegia, followed by notice to the Veteran of the action taken 
and her right to initiate an appeal.  The AMC simply incorporated 
the issue into the June 2009 Supplemental Statement of the Case.  
Although the AMC discussed the new regulation, it still failed to 
provide the ordered notice informing her of her right to initiate 
an appeal.

The development directed by the Board in its last remand was not 
accomplished. The law mandates that where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The claim for entitlement to direct and secondary service 
connection for paraplegia represents an issue inextricably 
intertwined with the issues of an increased rating of the 
Veteran's lumbar spine disability and entitlement to SMC, which 
have been developed and certified for appellate review.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim or claims currently on appeal is to 
remand the claim(s) on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The Board also notes that the last VA examination for rating 
purposes provided regarding the Veteran's lumbar spine claim 
occurred in May 2006.  The Board remands this matter to afford 
the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
her disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should notify the Veteran of what 
information and evidence are needed to 
substantiate her claim of entitlement to service 
connection for paraplegia, on direct and 
secondary bases.  

The notice should provide specific 
information regarding the changes to 38 
C.F.R. § 3.310, effectuated as of October 
10, 1996.  See 71 Fed. Reg. 52744 (2006).

2.  Afford the Veteran an opportunity to identify 
all providers who have recently treated her.  The 
Veteran should be asked if she has been treated 
by any non-VA clinical providers since her May 
2006 VA examination.  The Veteran's response 
should be documented in writing and associated 
with the claims files.  

3.  Obtain all recent medical treatment records 
from VA facilities from May 2006 to the present.  

4.  The Veteran should be provided a VA 
examination by an appropriate medical 
professional to determine the etiology of 
paraplegia and to determine the current extent 
and severity of the Veteran's service-connected 
lumbar spine disability.  

The examination report should address the 
following:

(a) Is it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
current paraplegia had its onset during the 
Veteran's active service or is the result of the 
Veteran's service-connected lumbar disability?

(b) Is it at least as likely as not (50 percent 
or greater probability) that the paraplegia is 
aggravated by the service-connected lumbar 
disability?  If so, describe the extent of such 
aggravation.  

(c) The examiner's findings should also 
specifically describe range of motion of the 
lumbar spine, state whether ankylosis is present, 
and describe any joint abnormalities.  The 
examiner should also determine whether the 
Veteran has any incapacitating episodes, with 
physician prescribed bed rest, and if so their 
duration(s) during the past 12 months.  

If possible, the examiner should also consider 
any additional functional loss on use due to pain 
on motion or due to flare-ups and any marked 
interference with employment due to her 
disability.

A clear rationale for all opinions should be 
provided, along with a discussion of the facts 
and medical principles.  Copies of all pertinent 
records in the Veteran's claims file, or in the 
alternative the claims file, must be made 
available to the examiner for review in 
connection with the examination.

5.  After the directed notice has been provided, 
the AMC should initially adjudicate the raised 
issue of service connection on direct and 
secondary bases for 
paraplegia, based on all of the evidence of 
record and all governing legal authority, 
including the October 2006 amendment to 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744 
(2006).  

If the benefit sought is denied, the Veteran 
should be advised of the action taken and of her 
appellate rights, including the need to enter a 
timely notice of disagreement in order to 
initiate an appeal and, following the VA's 
issuance of a Statement of the Case, the timely 
perfection of the appeal through submission of a 
substantive appeal.  

The Veteran is advised that the foregoing process 
is the only means by which the Board may 
ultimately review the merits of her claim for 
direct or secondary service connection for 
paraplegia.  

6.  Following the AMC's disposition of the issue 
of entitlement to service connection for 
paraplegia, on direct and secondary bases, the 
AMC should determine whether another aid and 
attendance examination is required.  

7.  After all directed development has been 
conducted, the AMC should again readjudicate the 
merits of the appellate issues for an increased 
rating for a lumbar spine disability and for 
special monthly compensation based on aid and 
attendance criteria.  If any benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided a supplemental 
statement of the case and a reasonable period in 
which to respond, before the record is returned 
to the Board for further review.

The Board emphasizes that the appeal should 
NOT be returned to the Board until notice 
directed in the Board's 2005, 2007, 2009 and 2010 
Remands has been accomplished.  The appeal 
should NOT be returned to the Board until 
the Veteran has been afforded contemporaneous 
examination as to the etiology of paraplegia and 
examination as to the current severity of lumbar 
spine disability has been conducted.  The 
appellant should NOT be returned to the 
Board until VA clinical records from 2006 to 
the present, and nay private clinical records 
identified during that period, have been 
obtained.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
